           Case 6:21-cv-00062-JRH-BKE Document 5 Filed 09/13/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                            FOR THE SOUTHERN DISTRICT OF GEORGIA

                                       STATESBORO DIVISION

SAMUEL L. LAIDLER,                                  )
                                                    )
                     Plaintiff,                     )
                                                    )
           v.                                       )           CV 621-062
                                                    )
MS. FNU SHARP;                                     )
LT. FNU SHOEMAKER;                                  )
SGT. FNU FUGITT;                                    )
OFFICER FNU CAIN; and                               )
OFFICER FNU SMART,                                  )
                                                    )
                     Defendants.                    )
                                               _________

                                               ORDER
                                               _________

           Plaintiff, currently incarcerated at Georgia State Prison in Reidsville, Georgia, is

proceeding pro se and has requested permission to proceed in forma pauperis in this case

filed pursuant to 42 U.S.C. § 1983. On August 25, 2021, the Clerk of Court issued a

deficiency notice informing Plaintiff he had not signed his complaint, in violation of the

Court’s Local Rules. 1 (Doc. no. 3.) The Clerk warned Plaintiff that failure to correct the

deficiency could result in dismissal. (Id.) Plaintiff has not responded to the deficiency

notice. Notably, however, the docket does not reflect the Clerk provided Plaintiff with a

copy of the signature page for him to cure the deficiency.




           1
               Federal Rule of Civil Procedure 11 also requires pro se litigants to sign their Court
filings.
       Case 6:21-cv-00062-JRH-BKE Document 5 Filed 09/13/21 Page 2 of 2




       Upon consideration, the Court GRANTS an extension of time through and including

September 30, 2021, for Plaintiff to submit a signature on his complaint. The Court DIRECTS

the CLERK to include with Plaintiff’s service copy of this Order a signature page with the line

for Plaintiff’s signature highlighted. If Plaintiff does not return a completed signature page for

his complaint within this extended time period, the Court will presume that Plaintiff desires to

have this case voluntarily dismissed and will dismiss this action, without prejudice.

       SO ORDERED this 13th day of September, 2021, at Augusta, Georgia.




2
